Citation Nr: 0423563	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  03-16 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
postoperative residuals of right shoulder dislocation.

2.  Entitlement to an extension of a temporary total 
disability evaluation under the provisions of 38 C.F.R. 
§ 4.30 beyond October 31, 2001.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to 
September 1985 and from May 1987 to September 1989.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2001 rating decision by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

On March 29, 2004, the veteran appeared and testified at a 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

At the hearing in March 2004, the veteran asserted a claim of 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disability.  That claim, which is not inextricably 
intertwined with the current appeal, is referred to the RO 
for appropriate action.

The Board notes that a rating decision in March 1999 assigned 
an evaluation of 10 percent for a right shoulder condition 
effective October 7, 1998, and a rating decision in April 
2000 assigned an evaluation of 20 percent for a right 
shoulder condition effective October 7, 1998.  In a statement 
received in December 2000, the veteran requested an earlier 
effective date of October 25, 1989, for assignment of the 10 
percent evaluation for his right shoulder disorder, which 
request may reasonably be construed as encompassing a claim 
for an earlier effective date for the evaluation of 20 
percent assigned by the April 2000 rating decision.  That 
claim, which has not been adjudicated, is referred to the RO 
for appropriate action.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center in Washington, DC.  The veteran and his 
representative will be notified if they are required to take 
further action.


REMAND

With regard to the claim for an evaluation in excess of 20 
percent for right shoulder disability, the veteran alleges 
that his right shoulder disorder is more severe than is 
reflected by the currently assigned evaluation.  The veteran 
and his representative note that the VA examiner in January 
2003 did not make findings as to his claimed painful right 
shoulder surgical scar, numbness and tingling of the right 
shoulder, or muscle atrophy in the right shoulder region.  As 
all of the symptoms of the right shoulder which the veteran 
claims to have should be evaluated, the Board finds that a 
contemporary examination of the veteran's right shoulder 
should be conducted.  Further development is thus indicated.

With regard to the claim for an extension of a temporary 
total disability evaluation under the provisions of 38 C.F.R. 
§ 4.30 beyond October 31, 2001, in March 2004 the Board 
received additional evidence from the veteran, which included 
office notes of a private treating physician which are 
relevant to the claim and are not duplicative of evidence 
received prior to the certification of the appeal by the RO 
in January 2004.  The veteran has not waived consideration of 
such additional evidence by the agency of original 
jurisdiction.  Consideration of the additional evidence by 
the RO is required prior to appellate review of the issue of 
entitlement to an extension of the temporary total 
evaluation.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The veteran should be afforded a VA 
examination of his right shoulder to 
determine the nature and severity of all 
manifestations attributable to his 
postoperative residuals of right shoulder 
dislocation.  The RO should associate 
with the claims file the notice sent to 
the veteran advising him of the 
scheduling of the examination and of the 
provisions of 38 C.F.R. § 3.655 (2003) 
pertaining to the failure to report for 
such examination.  

VA should forward the claims file to the 
examiner for review and ask the examiner 
to confirm in his or her written report 
that he or she conducted such a review.

The VA examiner is requested to report 
manifested ranges of right shoulder 
motion, to include identifying any 
excursion of motion accompanied by pain 
or evidenced by incoordination, weakened 
movement and/or excess fatigability on 
use.  The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups).

The examiner should determine whether a 
scar, residual of right shoulder surgery 
in May 2001, is tender or painful on 
objective demonstration and describe its 
location, appearance, and size.  The 
examiner should also determine whether 
there is any atrophy of the muscles of 
the right shoulder region and, if so, 
describe the extent of such muscle 
atrophy.  

The VA examiner should also specifically 
identify the presence, location, and 
degree of severity of any neurological 
deficit associated with the veteran's 
service-connected right shoulder 
disorder.  

The rationale for all opinions expressed 
should be provided.

2.  Once the foregoing development is 
completed, the RO should readjudicate the 
veteran's claims based on consideration 
of all of the evidence of record, 
including the evidence received by the 
Board in March 2004.  If the RO denies 
the benefits sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case.  The veteran and his 
representative should be afforded the 
appropriate opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103- 446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


